— In an action, inter alia, to recover damages for libel, the plaintiff appeals from an order of the Supreme Court, Nassau County (Covello, J.), entered September 23, 2002, which, inter alia, upon searching the record, granted summary judgment to the defendants Port Washington Sentinel, Inc., and Alice M. Peckelis dismissing the complaint insofar as asserted against them.
Ordered that the appeal is dismissed, without costs or disbursements.
The order entered September 23, 2002, was superseded by a subsequent order of the same court entered May 5, 2003, made upon renewal (see Maloney v Anton Community Newspapers, Inc., 16 AD3d 465 [2005] [decided herewith]). Goldstein, J.P., Luciano, Crane and Spolzino, JJ., concur.